DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 1, prior arts do not explicitly disclose, teach or suggest receiving, by a controller associated with a multicast explicit replication domain, multicast signaling information associated with a multicast label switched path; and assign, by the controller based on the multicast signaling information associated with the multicast label switched path, a tree label identifying the multicast label switched path within the multicast explicit replication domain
RE claims 2-9, the claims depend upon claim 1 and thereby include the allowable matter set forth above.
RE claims 10 and 18, prior arts do not explicitly disclose, teach or suggest receive, by a border router of a multicast explicit replication domain from a multicast domain, a packet of a multicast label switched path, wherein the packet includes a multicast label identifying the multicast label switched path within the multicast domain; perform, by the border router, a modification of the packet to form a modified packet, wherein the modification of the packet to form the modified packet includes removing the multicast label identifying the multicast label switched path within the multicast 
RE claims 11-17 and 19-24, the claims depend upon claim 10 or 18 and thereby include the allowable matter set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James P Duffy/Primary Examiner, Art Unit 2461